      Case 1:16-cv-02257-JPO-DCF Document 298 Filed 05/21/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMUEL S. GUZIK, d/b/a GUZIK &
 ASSOCIATES,                                                        16-CV-2257 (JPO)
                         Plaintiff,
                                                                OPINION AND ORDER
                     -v-

 DARA S. ALBRIGHT,
                                Defendant.


J. PAUL OETKEN, District Judge:

       Following a bench trial in July 2019, this Court issued its findings of fact and conclusions

of law in this case, finding in favor of Defendant Dara S. Albright on Plaintiff Samuel S. Guzik’s

claim for recovery of legal fees on a quantum meruit theory. Guzik has filed a motion to alter

the judgment or, in the alternative, for a new trial. Defendant Dara S. Albright has filed an

opposition to Guzik’s motion with a request for sanctions. For the reasons that follow, Guzik’s

motion is denied and Albright’s request for sanctions is denied.

I.     Legal Standard

       Guzik moves pursuant to Rule 59 of the Federal Rules of Civil Procedure to alter or

amend the judgment or, in the alternative, for a new trial.

       Motions for a new trial under Rule 59(a) “are committed to the sound discretion of the

district court,” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 143 (2d Cir. 1998), and should be

granted only for substantial reasons such as a “manifest error of law or mistake of fact,” Ball v.

Interoceanica Corp., 71 F.3d 73, 76 (2d Cir. 1995) (internal quotation marks and citation

omitted). In bench trials, motions under Rule 59(e) are essentially motions for reconsideration.

See White v. N.H. Dept. of Emp’t Sec., 455 U.S. 445, 451 (1982). “It is well-settled that Rule 59

is not a vehicle for relitigating old issues, presenting the case under new theories, securing a


                                                  1
      Case 1:16-cv-02257-JPO-DCF Document 298 Filed 05/21/20 Page 2 of 6



rehearing on the merits, or otherwise taking a ‘second bite at the apple.’” Sequa Corp., 156 F.3d

at 144.

II.       Discussion

          For the reasons explained in detail in this Court’s Findings of Fact and Conclusions of

Law following a three-day bench trial, Guzik failed to establish his entitlement to recovery from

Albright in quantum meruit because he resigned from the representation without just cause. See

Guzik v. Albright, No. 16 Civ. 2257, 2019 WL 3334487 (S.D.N.Y. July 25, 2019) (Dkt. No. 273)

(“Findings”). Guzik argues that the Court should reconsider its judgment or grant a new trial on

three main grounds: (1) that the Court misconstrued New York law; (2) that the factual record

established just cause for Guzik’s resignation; and (3) that unconscious bias may have affected

the Court’s view of Guzik. The Court addresses each point in turn.

          A.     New York Law on Quantum Merit

          Guzik’s principal legal argument is that this Court’s decision conflicts with the New

York Court of Appeals decision in Klein v. Eubank, 663 N.E.2d 599 (N.Y. 1996). Specifically,

Guzik contends that this Court applied an overly strict standard for “just cause” (or “good

cause”) that would allow a resigning attorney to recover in quantum meruit from his former

client by enforcing a charging lien.

          In Klein, New York’s high court began with the following proposition: “It has long been

held that attorneys who terminate their representation for just cause continue to be entitled to

enforce their [charging] liens.” Id. at 600 (emphasis in original) (citing cases). The court then

made clear that attorneys do not forfeit their charging liens in situations where “the attorney’s

representation is discontinued by mutual consent for reasons not rising to the level of misconduct

or ‘just cause’ on either side.” Id. The court went on to describe such situations:




                                                  2
      Case 1:16-cv-02257-JPO-DCF Document 298 Filed 05/21/20 Page 3 of 6



       Attorney-client relationships frequently end because of personality conflicts,
       misunderstandings or differences of opinion having nothing to do with any
       impropriety by either the client or the lawyer. Others end because of unexpected
       conflicts of interests or changes in litigation strategy that require different
       lawyering skills. In some of those situations, the client may ask the attorney to
       withdraw. In others, it may be the attorney who initiates the termination process
       by offering to withdraw in order to avoid embarrassment, avert further conflict,
       preserve the relationship on a long-term basis or simply save the client from the
       discomfort of having to fire the attorney. Importantly, in many such cases, the
       decision to terminate the relationship is the product of a mutual choice.

Id. at 601. The court concluded: “[W]e hold that where an attorney’s representation terminates

and there has been no misconduct, no discharge for just cause and no unjustified abandonment

by the attorney, the attorney’s right to enforce the statutory charging lien is preserved without the

need to resort to further negotiations or enter into new stipulations with the client.” Id. at 601

(emphasis added). Finding disputed factual issues, the court remanded to the trial court for an

evidentiary hearing on (1) whether the attorney had “abandoned his employment without just

cause” — which the court characterized as a “factual claim [that] was vigorously disputed” — as

opposed to having resigned by mutual consent, and (2) whether the attorney had resigned

because of the client’s “unreasonable demands” and therefore with just cause. Id.

       This Court’s decision is fully consistent with Klein. As the Court’s Findings make clear,

Guzik’s resignation was not the product of “mutual consent” with his client. Nor was it

occasioned by “unreasonable demands” or any other unreasonable conduct on the part of

Albright. See Findings at *9–11. Guzik’s resignation was, at a minimum, an “unjustified

abandonment by the attorney.” Klein, 663 N.E.2d at 601.

       Guzik tries to characterize the termination of the relationship as resulting from

“irreconcilable differences” and a “breakdown in trust.” (Dkt. No. 283 at 12.) The problem with

Guzik’s argument is that it ignores this Court’s findings as to why Guzik actually resigned. As

the Court found, he resigned because he “wanted to hold out for a larger settlement” — because,



                                                  3
      Case 1:16-cv-02257-JPO-DCF Document 298 Filed 05/21/20 Page 4 of 6



as he put it, “‘this is my money too.’” Findings at *10. To be sure, strategic and tactical

differences, as well as personality conflicts, may provide just cause for an attorney’s resignation.

See Klein, 663 N.E.2d at 600. But that principle does not extend to an attorney’s disagreement

with the client’s decision to accept a settlement offer. Holding otherwise would be inconsistent

with a fundamental rule governing the ethical conduct of attorneys: “A lawyer shall abide by a

client’s decision whether to settle a matter.” N.Y. Rules Prof’l Conduct R. 1.2(a). As courts

have long recognized, “the decision to settle is the client’s to make, not the attorney’s.” Fennell

v. TLB Kent Co., 865 F.2d 498, 501 (2d Cir. 1989) (citing United States v. Beebe, 180 U.S. 343,

352 (1901)).

        This Court’s judgment was based on a proper application of New York law.

        B.      The Trial Record

        Guzik next argues that the evidence at trial established just cause for his resignation.

Guzik cites various pieces of evidence, arguing that they support his preferred outcome. The

Court considered all of this evidence, as well as the extensive testimony of Guzik and Albright,

during the bench trial. Based on all of the trial evidence, as well as the Court’s findings as to

credibility, the Court made detailed findings as to why Guzik had not proven that his resignation

was for just cause. Guzik is now attempting to reargue how the Court should weigh the

evidence, largely making arguments that his counsel made in closing argument. Such

reargument does not provide a valid basis for relief under Rule 59. In any event, Guzik points to

no evidence that the Court overlooked or that changes the Court’s evaluation of the evidence at

trial. 1 The Court adheres to its decision for all the reasons set forth in its Findings.




        1
         In a supplemental filing, Guzik points out that the Court’s Findings incorrectly referred
to one of the many emails from Guzik to Albright (DX I9) as being from May 2016 rather than


                                                   4
      Case 1:16-cv-02257-JPO-DCF Document 298 Filed 05/21/20 Page 5 of 6



       C.      Unconscious Bias

       Finally, Guzik expresses concern that “unconscious, unintentional bias may have affected

this Court’s view of Guzik, and the merits of his case, in a very material and adverse way.”

(Dkt. No. 283 at 24.) Specifically, Guzik cites a December 16, 2015 email to Albright in which

he used an offensive word. He speculates that the Court might have become biased against him

based on his use of that word.

       Guzik’s speculation is unfounded. The Court did not even refer to the email in question

in its Findings. While the Court admitted the email at trial over Guzik’s Rule 403 objection, it

did so because the entire course of communications between the parties on the subject of the

representation was highly probative on the issues being tried, and the probative value of the

email was not outweighed (much less substantially outweighed) by the danger of unfair

prejudice. Nor did the Court give undue weight to this single email or its use of a particular

word, as opposed to the entirety of the communications between Guzik and Albright. The Court

is confident that it did not allow bias or any other irrelevant consideration to play a part in its

evaluation of the evidence or in its ultimate decision. Consistent with the oath that all federal

judges take — to “administer justice without respect to persons,” 28 U.S.C. § 453 — this case

was decided based on an impartial weighing of the facts under the applicable law.

       D.      Albright’s Request for Sanctions

       Albright asks the Court to impose sanctions against Guzik, arguing that Guzik’s Rule 59

motion and his conduct during the litigation have been harassing and pursued in bad faith. With

respect to Guzik’s Rule 59 motion, although the Court is denying that motion, the Court does not




May 2017. (See Dkt. No. 295.) Neither this email nor its date was essential to the Court’s
decision.


                                                   5
       Case 1:16-cv-02257-JPO-DCF Document 298 Filed 05/21/20 Page 6 of 6



find that it was filed in bad faith or vexatiously. And while this case generally has been

characterized by excess — excessive filings, excessive sanctions motions, and excessive

vitriol — courts should be charitable in scrutinizing a party’s motives and hesitant in inferring

bad faith with respect to parties’ filings and positions in a case. The Court declines to award

sanctions.

III.    Conclusion

        For the foregoing reasons, Guzik’s motion to alter the judgment or, in the alternative, for

a new trial is DENIED. Albright’s request for sanctions is also DENIED.

        The Clerk of Court is directed to close the motion at Docket Number 282.

        SO ORDERED.

Dated: May 20, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 6
